DENTSPLY INTERNATIONAL INC.

DIRECTORS' DEFERRED COMPENSATION PLAN

EFFECTIVE JANUARY 1, 1997

 

1.

PURPOSE

 

The purpose of the DENTSPLY International Inc. (the "Dentsply") Directors'
Deferred Compensation Plan is to provide its Directors with the opportunity to
defer receipt of their compensation to a future date. Dentsply has adopted this
program in recognition of the valuable services of these Directors and the
desire to provide them with additional flexibility in their personal financial
Planning.

 

2.

ELIGIBILITY

 

Any Director of the Board of Dentsply who receives compensation for his/her
services on the Board is eligible to participate in Dentsply's Directors'
Deferred Compensation Plan (the "Plan").

 

3.

ELECTION TO PARTICIPATE

 

(a)       Any eligible Director may elect prior to the beginning of each
calendar year but no later than December 31st, to participate in the Deferred
Compensation Plan and defer receipt of either all or part of the annual
retainer, committee and meeting fees that he or she may receive that year to a
distribution date defined in Section 5. A new Director may make an election with
respect to future fees including fees earned in the first year of eligibility,
within 30 days after becoming eligible.

 

(b)       The election will be made on a written form called "A Notice of
Election" signed by the Director and delivered to the Secretary of Dentsply.
This election will continue in effect for future years unless the Director
submits a written request changing his/her election, in a form to be furnished
by Dentsply.

 

A revised deferral election cannot change the form of a previous stock election,
and will be effective as of January 1st of the year specified, provided the form
has been received by Dentsply by December 31st of the previous calendar year.

 

(c)       Nothing within this Section prevents a Director from filing a revised
election for a calendar year and thereafter filing another election to
participate in the Plan for any subsequent calendar year.

 

1

 



 

--------------------------------------------------------------------------------



4.

DEFERRAL ACCOUNTS

 

A deferred compensation account will be established for each participating
Director ("Participant"). Credits will be made to a Participant's account on the
same dates compensation would have been paid to him/her currently. At the
election of a Participant, the deferred compensation will either (i) earn
interest, compounded quarterly, until distribution is made in full; or, (ii) be
converted into stock units and receive credit for dividends which will be
converted to stock units on dividend payment dates. An election for stock units
will be tracked based on the number of shares of Company stock allocated to the
Director's account and cannot be changed to an interest account. The interest
rate for purposes of this Plan will be a rolling average of the rates reported
in Federal Reserve Statistical Release H-15 under the caption "Treasury Constant
Maturities, 10-year" under the column captioned "Week Ending" for the most
recent 120 months. At the option of the Participant, deferred accounts in the
Dentsply Directors' Deferred Compensation Plan which terminates December 31,
1996 will be converted into either cash with interest accounts or stock unit
accounts.

 

5.

DISTRIBUTION OF DEFERRED  

 

Amounts deferred and accumulated interest or stock units credited to a
Participant's account will be paid out according to either of two schedules: a
lump sum or in annual installments not to exceed 10 years. The payout of stock
units will be in the form of shares of stock based on the number of shares in
the Participant's account. The Participant will indicate his/her choice of
payment schedule on the election form. Payment(s) will commence on January 1st
of the following year in which the Participant ceases to be a Director of
Dentsply, or the first day of any subsequent calendar year, specified by the
Participant in his/her election form.

 

6.

DESIGNATION OF BENEFICIARY

 

Each Participant will designate one or more beneficiaries to receive all amounts
due upon his/her death. In the absence of any designated beneficiary, all
compensation and interest accrued to the date of death will be paid to the
Participant's estate.

 

7.

CHANGE IN DISTRIBUTION SCHEDULE

 

(a)       In the event of death, or permanent disability of a Participant before
full payment has been made, the Committee (defined below) in its sole discretion
shall be permitted to pay the balance of any deferred amount in one lump sum to
the Participant and his/her designated beneficiary regardless of any
distribution schedule the Participant has requested.

 



(b)       The Participant will be considered disabled for purposes of this Plan
if the Administrative Committee determines, based on medical evidence, that the
Participant is totally disabled, mentally or physically, and will remain so for
the rest of his/her life and is therefore unable to continue his/her services to
Dentsply.

 

8.

ADMINISTRATION OF THE PLAN

 

The Plan will be administered by the Board Governance Committee of the Board of
Directors. ("Committee will consist of not less than three members selected by
the Board). The administrative Committee will have the right to interpret the
provisions of the Plan. However, no Director may participate in any decision
which would specifically affect his/her own Account. All final decisions
regarding payments or amendments to the Plan will be subject to the approval of
the Board of Directors of Dentsply.

 

9.

RIGHTS OF A PARTICIPANT

 

Income deferred under this Plan will not be segregated from the general funds of
Dentsply and no Participant will have any claim on any specific Dentsply assets.
To the extent that any Participant acquires a right to receive benefits under
this Plan, his/her right will be no greater than the right of any unsecured
general creditor of Dentsply and is not assignable or transferable except to
his/her beneficiary or estate as defined in Section 6.

 

2

 



 

--------------------------------------------------------------------------------



FIRST AMENDMENT TO THE

DENTSPLY INTERNATIONAL INC.

DIRECTORS' DEFERRED COMPENSATION PLAN

 

          WHEREAS, DENTSPLY International Inc ("Dentsply") maintains the
Dentsply International Inc. Directors' Deferred Compensation Plan (the "Plan");
and

 

          WHEREAS, Dentsply desires to amend the Plan, effective January 1,
2009, to make certain changes to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder;

 

          NOW, THEREFORE, the Plan is hereby amended, effective for all
participants in the Plan on January 1, 2009, as follows:

 

1. Section 7 is hereby deleted from the Plan in its entirety and the following
is substituted in lieu thereof:

 

 

"7.

Change in Distribution Schedule

 

(a) In the event of a Participant's Disability, as defined in subsection (b)
below, or death before full payment has been made, the balance of any deferred
amount shall be paid in one lump sum to the Participant or the Participant's
designated beneficiary within 60 days following the Participant's Disability or
death, regardless of any distribution schedule the Participant has requested.

 

(b) 'Disability' shall mean that a Participant either (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, is receiving (and has received for at least three
months) income replacement benefits under any Denstply-sponsored disability
benefit plan. A Participant who has been determined to be eligible for Social
Security disability benefits shall be presumed to have a Disability as defined
herein."

 

2. Section 10 is hereby added to the Plan at the end thereof as follows:

 

                "10.Section 409ANotwithstanding anything in the Plan to the
contrary, all provisions of the Plan shall be construed and interpreted to
comply with Section 409A of the Internal Revenue Code of 1986, as amended
("Section 409A"), and, if necessary, any provision shall be held null and void
to the extent such provision (or part thereof) fails to comply with Section 409A
or regulations thereunder. For purposes of the limitations on nonqualified
deferred compensation under Section 409A, each payment of compensation under the
Plan shall be treated as a separate payment of compensation for purposes of
applying the Section 409A deferral election rules and the exclusion from Section
409A for certain short-term deferral amounts."

 

          IN WITNESS WHEREOF, Dentsply has caused its authorized officer to
execute this amendment this 5th day of December 2008.

 

DENTSPLY INTERNATIONAL INC.

 

By: /s/ Brian Addison

 

 

 

3



 

 